DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/044219, filed on 7 February 2019.


Election/Restrictions
Applicant’s election without traverse of Group I claims 20-34 in the reply filed on 29 October 2021 is acknowledged.
Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the further contact loop" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 34 should depend from claim 24 and thus will be afforded said interpretation in light of providing compact prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 25-27, 29, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauenbusch et al (US 2015/0225868 A1).
As to claim 20, Rauenbusch discloses a substrate locking method for at least one of a chemical surface treatment or an electrolytic surface treatment of a substrate in a process fluid, comprising:
	arranging a substrate (#5 in figures)  between a first element and a second element (generically #s 61 and 62 respectively which includes several elements on each side as cited below with respect to the dependent claims), and



As to claim 21, Rauenbusch further discloses wherein the locking arrangement comprises at least one further magnet that is arranged at or near the second element (#72 Fig. 9).

As to claim 22, Rauenbusch further discloses wherein the first element is a first contact ring (Fig. 9 #13 which shown in Fig. 1 are plural around the opening) and the second element is a second contact ring (Fig. 9 #14 which shown in Fig. 1 are plural around the opening), and wherein the first and second contact rings are configured to hold at least one substrate between each other (See Fig. 9 #5 with surfaces 6 and 7).

As to claim 23, Rauenbusch further discloses wherein the first element is a substrate holder (#61 “first holding part” thus configured to hold a substrate via the additional elements there to) and the second element is a contact loop (Fig. 9 #14 connected to contact ring #19 which shown in Fig. 1 are plural around the opening), and wherein the substrate holder and the 

As to claim 25, Rauenbusch further discloses wherein the at least one magnet is a permanent magnet configured to lock the first element to the second element ([0056]).

 As to claim 26, Rauenbusch further discloses wherein the magnet control device is configured to reduce or eliminate the magnetic force of the permanent magnet to facilitate a release of the second element from the first element. ([0058] “…can be supplied with a current, in order to reduce the effective force for the purpose of opening the holding device.”).

As to claim 27, Rauenbusch further discloses wherein the second element at least partially comprises a magnetic material. (via incorporation of 72 being a part of second element 62).

As to claim 29, Rauenbusch further discloses wherein the second element is at least partially electrically conductive. (via incorporation of 19 and 46 within 62, [0050], [0051] disclosing the structure of 46).

As to claim 32, Rauenbusch further discloses further comprising facilitating a liquid-tight connection between the substrate, the first element and the second element using a sealing arrangement that is provided between the first element and the second element. (housing seal 17 Abstract “provide a sealing arrangement to prevent the penetration of fluid…”).

As to claim 33, Rauenbusch further discloses wherein the first element is a substrate holder (#61), and the second element is a contact loop (#19), wherein the substrate holder and the contact loop are configured to hold at least one substrate between each other (See Fig. 9), wherein the sealing arrangement comprises (i) an inner sealing configured to ensure a liquid-tight connection between the substrate and the contact loop (# 17) , and (ii) an outer sealing configured to ensure a liquid-tight connection between the substrate holder and the contact loop (#s 15/16).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-27, 29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al (US 2014/0024178 A1) in view of Rauenbusch.
As to claim 20, Scanlan discloses a substrate locking method for at least one of a chemical surface treatment or an electrolytic surface treatment of a substrate in a process fluid, comprising:
	arranging a substrate (#830 explicitly in Fig. 8 “semiconductor wafer” throughout)  between a first element and a second element (Fig. 2 generically #210 and #230 and 130 respectively which includes several elements on each side as cited below with respect to the dependent claims), and
	locking the first element and the second element with each other using a locking arrangement which comprises a plurality of at least a magnets distributed at or near the first element along the substrate (#s140 [0025]).
	Scanlan discloses the magnets can be an electromagnetic material or a ferromagnetic material ([0025]) but fails to explicitly disclose a magnet control device and wherein the magnet control device is configured to control a magnetic force between the first element and the second element.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a magnet control device as taught by Rauenbusch in the method of Scanlan in order to control the electromagnet with a current to reduce the effective force and open the device.
	
As to claim 21, Scanlan further discloses wherein the locking arrangement comprises at least one further magnet that is arranged at or near the second element (#150 Fig. 2).

As to claim 22, Scanlan further discloses wherein the first element is a first contact ring (Fig. 2 #140 which shown in Fig. 2 are plural around the opening) and the second element is a second contact ring (Fig. 2 #150), and wherein the first and second contact rings are configured to hold at least one substrate between each other ([0032]).

As to claim 23, Scanlan further discloses wherein the first element is a substrate holder (#210) and the second element is a contact loop (Fig. 2 #140 connected to contact ring #500), and wherein the substrate holder and the contact loop are configured to hold at least one substrate between each other ([0032]).
As to claims 24 and 34, Scanlan further discloses providing a further contact loop (#230 with #500 [0033] that is configured to hold a further substrate between a reverse side of the substrate holder and the further contact loop ([0028]) to simultaneously lock the contact loop and the further contact loop (as required by instant claim 34 [0028]).

As to claim 25, Scanlan further discloses wherein the at least one magnet is a permanent magnet configured to lock the first element to the second element ([0025] via being a ferromagnetic material).

 As to claim 26, Scanlan, as modified by Rauenbusch, further discloses wherein the magnet control device is configured to reduce or eliminate the magnetic force of the permanent magnet to facilitate a release of the second element from the first element. (Rauenbusch [0058] “…can be supplied with a current, in order to reduce the effective force for the purpose of opening the holding device.”).

As to claim 27, Scanlan further discloses wherein the second element at least partially comprises a magnetic material. (via incorporation of 150 being a part of second element 130).

As to claim 29, Scanlan further discloses wherein the second element is at least partially electrically conductive. (via incorporation of 500 and 130 within 62, [0030]).

As to claim 32, Scanlan further discloses further comprising facilitating a liquid-tight connection between the substrate, the first element and the second element using a sealing 

As to claim 33, Scanlan further discloses wherein the first element is a substrate holder (#210), and the second element is a contact loop (#130 with 500), wherein the substrate holder and the contact loop are configured to hold at least one substrate between each other ([0032]), wherein the sealing arrangement ([0029] comprises (i) an inner sealing configured to ensure a liquid-tight connection between the substrate and the contact loop (# 400) , and (ii) an outer sealing configured to ensure a liquid-tight connection between the substrate holder and the contact loop (#s 410).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rauenbusch as applied to claim 20 above, and further in view of Spicer et al (US 2016/0052145 A1).
As to claim 28, Rauenbusch fails to explicitly disclose wherein the magnet control device is configured to control the magnetic force between the first element and the second element by applying a voltage.
	Spicer discloses using a magnet control device is configured to control the magnetic force between first element and second element by applying a voltage in order to secure a workpiece between a holder and conformable element ([0027] claim 12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a magnet control device using a voltage to control the electromagnets as taught by Spicer in the method of Rauenbusch as it’s a recognized method to coupled two .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan, as modified by Rauenbusch, as applied to claim 20 above, and further in view of Spicer et al (US 2016/0052145 A1).
As to claim 28, Scanlan, as modified by Rauenbusch, fails to explicitly disclose wherein the magnet control device is configured to control the magnetic force between the first element and the second element by applying a voltage.
	Spicer discloses using a magnet control device is configured to control the magnetic force between first element and second element by applying a voltage in order to secure a workpiece between a holder and conformable element ([0027] claim 12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a magnet control device using a voltage to control the electromagnets as taught by Spicer in the method of Scanlan, as modified by Rauenbusch, as it’s a recognized method to coupled two electromagnetic structures together to hole and support a workpiece during processing (Spicer [0027] See MPEP 2144.07).


Claim 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan, as modified by Rauenbusch, as applied to claim 20 above, and further in view of Hiermaier et al (US 5,618,396).
As to claim 30, Scanlan, as modified by Rauenbusch, fails to wherein the second element comprises a plurality of contact fingers made of magnetic material.
	Hiermaier discloses using a magnetic material to use as an electical contact for electroplating (col. 5 lines 54-55 “ferromagnetic…strip 16a”, Abstract ferromagnatic contact surface, col. 2 lines 54-57, col. 4 lines 39-42, )
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a magnetic material for the electrical contacts to the workpiece as taught by Hiermaier in the method of Scanlan, as modified by Rauenbusch, as it’s a recognized material for electrical contacts which ensures good, repeatable electrical contact (Hiermaier col. 2 lines 8-10 See MPEP 2144.07).

As to claim 31, Scanlan, as modified by Rauenbusch and Hiermaier, further rdiscloss an electrical conductor rod extending along the first element (#840 explicitly and unlabeled in other images).

Claim 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rauenbusch as applied to claim 20 above, and further in view of Hiermaier et al (US 5,618,396).
	As to claim 30, Rauenbusch fails to wherein the second element comprises a plurality of contact fingers made of magnetic material.
	Hiermaier discloses using a magnetic material to use as an electical contact for electroplating (col. 5 lines 54-55 “ferromagnetic…strip 16a”, Abstract ferromagnatic contact surface, col. 2 lines 54-57, col. 4 lines 39-42, )
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a magnetic material for the electrical contacts to the workpiece as taught by Hiermaier in the method of Rauenbusch as it’s a recognized material 

As to claim 31, Rauenbusch, as modified by Hiermaier, further rdiscloss an electrical conductor rod extending along the first element (#2 Fig. 1,3,5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795